Citation Nr: 1454532	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-29 019	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  A hearing was held at the RO in March 2010 before the undersigned Veterans' Law Judge (VLJ) and a copy of the transcript is of record.

The Veteran's claims were before the Board in January 2011, at which time the Board denied the claims.  The Veteran appealed the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  An August 2011 Court Order granted a Joint Motion for Remand (JMR), vacating the Board's decision to the extent that it denied the claims listed above, and remanded the appeal to the Board for further adjudication.  The August 2011 JMR determined that the Board erred in not addressing whether the October 2008 Decision Review Officer (DRO) hearing and March 2010 Board hearing were conducted in compliance with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The JMR specifically focused on the fact that neither the DRO nor the VLJ advised the Veteran to submit medical nexus evidence linking his claimed disabilities to his in-service fall, or at least submit evidence of a competing medical diagnosis to the effect that his symptoms were attributable at least, in part, to traumatic arthritis along with gouty arthritis.  Both parties agreed that neither the DRO nor the undersigned VLJ complied with the holding in Bryant.  The JMR also indicated that there were some inconsistencies in the Board's decision with regard to the time span during which the Board asserted that the Veteran did not complain of symptoms associated with his spine, ankles, and knees.

In February 2012, the Board issued a decision denying the Veteran's claims.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran was offered an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the undersigned VLJ.  See Bryant, 23 Vet. App. 288.  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the February 2012 decision was vacated by the Board in June 2014.

The Veteran had a video conference hearing before the undersigned VLJ in September 2014.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because initial review of the evidence by the agency of original jurisdiction was waived by the Veteran during his September 2014 hearing, in accordance with 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to non-service-connected pension has been raised in an August 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current DJD of the back was first diagnosed more than one year after separation from service, and is against finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence shows that the Veteran's current DJD of the bilateral wrists was first diagnosed more than one year after separation from service, and is against finding that the Veteran's current bilateral wrist disability is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence shows that the Veteran's current DJD of the bilateral knees was first diagnosed more than one year after separation from service, and is against finding that the Veteran's current bilateral knee disability is etiologically related to a disease, injury, or event in service.

4.  The preponderance of the evidence shows that the Veteran's current DJD of the bilateral ankles was first diagnosed more than one year after separation from service, and is against finding that the Veteran's current bilateral ankle disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A bilateral wrist disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A bilateral knee disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A bilateral ankle disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, letters from VA dated December 2003, March 2006, and April 2006 notified the Veteran of all five elements of a service connection claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  The record does not show, nor does the Veteran contend, that he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran asserted that he was treated for his claimed disabilities at the VA Medical Center in West Los Angeles, California in 1981 or 1982.  The Board also notes that during the October 2008 DRO hearing, the Veteran's representative said the Veteran received treatment for his claimed disabilities from the VA Medical Center in West Los Angeles sometime in the 1970's.  However, when asked by the DRO whether there were outstanding records from that VA Medical Center, the representative said there were not.  Further, in a January 2009 VA Form 21-4142, the Veteran wrote that the RO had been sent all VA treatment records up to the date of his October 2008 DRO hearing.  Nevertheless, the RO made numerous attempts to obtain these records.  In April 2009, the West Los Angeles VA Medical Center informed the RO that there were no records for the Veteran for the period from 1981 to 1982.

In cases where the Veteran's service treatment records (or other pertinent records) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an explanation to the Veteran regarding VA's inability to obtain such records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court has also held that VA's efforts to obtain such records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In June 2009, following repeated unsuccessful attempts to obtain the Veteran's treatment records from the West Los Angeles VA Medical Center, the RO formally determined that the records in question were unavailable for review and that further attempts to obtain them would be futile.  

Additionally, the Board notes the Veteran's September 2014 statement that he received care for his medical problems from a private medical provider between 1964 and 1980.  See September 2014 Hearing Transcript, pp. 30-32.  However, the Veteran did not identify with any specificity the medical provider from whom he received this care, and only stated he received "ankle braces and stuff" from the unknown provider.  Id.  Moreover, the Veteran did not identify any providers for this period in his original October 1994 service connection claim or his December 2001 petition to reopen.  Given these inconsistencies, the Board finds that the Veteran is not a credible historian as to his purported medical care during this timeframe.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that a pecuniary interest may affect the credibility of testimony).

The AOJ provided the Veteran VA examinations in August 2001, December 2003, and May 2009.  The examination reports are thorough and supported by the other evidence of record.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an evaluation of the Veteran such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the previously discussed October 2008 DRO hearing, the parties to the August 2011 JMR agreed that the duties delineated in Bryant were not satisfied during the hearing.  Nevertheless, a review of the hearing transcript indicates the Veteran reported that his claimed disabilities were the result of his in-service fall, and the Veteran and his attorney demonstrated they had actual knowledge of the elements necessary to substantiate his claims.  See October 2008 DRO Hearing Transcript, pp. 1-3, 5-7.  Furthermore, the DRO and the Veteran's attorney discussed what evidence was of record and what evidence might be outstanding that could be pertinent to the Veteran's claims.  Id., pp. 10-11.  Additionally, the DRO indicated that an additional medical opinion might be needed prior to final adjudication of the Veteran's claims.  Id.  Finally, neither the Veteran nor his attorney identified any prejudice in the conduct of the DRO hearing or contended that there was any pertinent evidence not of record or that the Veteran did not fully understand the issues.  Thus, the Board finds that to the extent that the DRO hearing did not comply with the requirements of Bryant, there was no prejudice to the Veteran as it was harmless error.

During the Veteran's September 2014 hearing, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated that each had actual knowledge of the elements necessary to substantiate the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Legal Criteria

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id., at 1338-39.

Because degenerative joint disease (DJD), i.e., arthritis, is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-1339.  Conversely, degenerative disc disease (DDD) is not identified in § 3.309(a).
In the instant case, there is no presumed service connection because the Veteran's DJD did not manifest to a compensable degree within one year of service.  

In the absence of presumptive service connection, in order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Factual Background

An October 1959 service treatment record indicates the Veteran was treated for pain in his right knee, related to an "old injury."  A June 1960 record shows he was treated for a right knee contusion, and a January 1962 record noted the Veteran had an "odd 'crack' in his right knee with pain."  A February 1962 record shows the Veteran injured his left wrist and was diagnosed with a sprain.  

Records from April 1963 indicate the Veteran was hospitalized for 8 days after sustaining a 60 foot fall to the ground.  The fall was determined to be a line of duty injury.  The records show there was tenderness over the lumbosacral muscles with splinting of the left paravertebral muscles and tenderness on motion of the hip.  The Veteran was diagnosed with strain of the paravertebral muscles in the lumbosacral area.  He was placed on complete bed rest for 4 days and showed decrease in muscle spasm after the first day.  Upon discharge, he showed no further spasm and his spinal motion was good without pain.  He was given a T-3 profile in the lower extremities for 30 days.

An August 1963 x-ray of the Veteran's left ankle showed no fracture.  The Veteran was treated for a sprained ankle in March 1964, as well as a fall that same month in which he landed on his tailbone.  A contemporaneous x-ray showed no sacrum or coccyx abnormalities.  

The Veteran's August 1964 separation examination was normal with respect to his upper extremities, lower extremities, back, and feet.  On his contemporaneous report of medical history, the Veteran specifically denied arthritis, bone, joint, or other deformity, trick or locked knee, and foot trouble.  That report also noted the Veteran's April 1963 lumbosacral strain, with a note of "still symptomatic."

VA medical records from December 1987 show the Veteran reported a history of gout that was diagnosed by a private physician many years ago, and knee and ankle pain since a fall in service approximately 24 years ago.  Physical examination showed a normal right knee and a tender left knee with minimal effusion and mild soft tissue swelling.  X-rays showed no fractures or subluxation; narrowing of the left tibiofemoral joint space and posterior superior spurring of the patella was noted, consistent with mild to moderate DJD.  The Veteran reported a history of gout, which he said primarily affected his right foot, ankle, and knee.  Subsequent VA orthopedic records from January 1988 show a diagnosis of gouty exacerbation.  

A June 1988 record indicated a diagnosis of DJD of the bilateral knees, left greater than right, secondary to gouty arthritis.  In December 1988, the Veteran was treated for the subluxation or dislocation of his peroneal tendon.  Later that month the Veteran underwent surgery for the dislocated tendon.

Private treatment records from July 1989 show that the Veteran complained of right wrist pain since he "fractured" his wrist while playing football during active service, although he denied experiencing problems with the wrist until 1989 when he injured his leg and underwent surgery for his left ankle.  The Veteran was diagnosed with right wrist DJD from an old scaphoid nonunion and underwent a right wrist fusion with autogenous iliac bone graft.  At the time of the surgery, the Veteran reported he had injured his right wrist in service and was treated with a short arm splint and Spica cast for about 6 weeks.  He said he experienced pain from his wrist since that time.

VA medical records show the Veteran complained of left knee pain in August 1994.  The Veteran reported that he had chronic pain since his in-service injury.  A record from October 1994 shows the Veteran underwent a left knee arthroscopy.  He was admitted to the hospital, and reported that his symptoms had begun three months prior and included locking, clicking, and inability to fully extend his knee.  He noted no history of trauma.  Contemporaneous x-rays showed extensive degenerative changes around the knee.

An October 1998 statement from the Veteran's VA treating physician noted a diagnosis of osteoarthritis secondary to fall from helicopter in 1962, and a diagnosis of gout.  She stated she first treated the patient in September 1998, and noted that the Veteran reported knee pain since the accident.

A July 1999 VA medical record showed the Veteran complained of pain in his right knee.  A diagnostic impression of "? gout doubt meniscus" was noted.

According to an August 2001 VA examination report, the Veteran had swelling and pain in both ankles, and discomfort of both knees.  He noted that he underwent surgery in 1990 to repair a tendon in his left ankle.  As to his knee condition, the Veteran said that he experienced excessive swelling following the in-service accident, but said there were no fractures at the time.  He also reported undergoing bilateral knee replacement surgery in March 2000.  X-rays indicated mild DJD of the right ankle and unremarkable left ankle.  The Veteran was diagnosed with surgical residuals of the left ankle, mild DJD of the right ankle, and bilateral surgical residuals of knee replacement.  Additionally, an August 2001 chest x-ray noted the presence of DJD in the thoracic spine.

The Veteran was afforded a VA examination in December 2003.  The Veteran reported that he experienced low back pain that was aggravated while in sleep posture and seated positions, decreased range of motion without pain or aggravation in his left knee, bilateral knee popping, bilateral ankle swelling, and painful left wrist extension that is aggravated by cold air and weather.  The Veteran said that his right wrist did not hurt.  The examiner also noted the Veteran's report of first being diagnosed with gout in 1970, with attack flare-ups occurring approximately every 6 months.  The VA examiner reviewed the Veteran's service treatment records and post-service VA and private medical records.  He noted the Veteran's April 1963 injury and subsequent diagnoses of paravertebral lumbosacral strain, and noted the Veteran's assertion that his right wrist, bilateral knees, and left ankle were injured in the same incident.  However, the examiner advised that there was no evidence to support these injuries in the Veteran's service treatment records.

Following examination of the Veteran and review of the claims file, the examiner diagnosed the Veteran with history of gout, pseudo gout with multiple attacks strongly correlating with significant joint pathology, age-related spondylosis of the thoracolumbar spine without radiculopathy, osteoarthritis of the bilateral knee secondary to gout, DJD of the bilateral wrist and hands secondary to gout, and DJD of the bilateral ankles secondary to gout.  The examiner said that the Veteran sustained a one-time incident of low back pain with resolution, and that there were no other reports in the claims file to suggest a longtime chronic history of treatment, complaint, or significant disability or impairment.  As to the Veteran's knee diagnoses, the examiner said the Veteran's service record was devoid of any left knee problem.  He noted the Veteran was treated several times for his right knee, including once for a specific contusion that resolved; he added that the Veteran no longer had a knee contusion.  The examiner also said that the Veteran's right knee was symptomatic 33 years after service and continued to be upon examination today, and that while the Veteran denied any left knee problems, there was weak evidence to support a right knee problem.  The examiner advised that there was no evidence in the claims file to support a right wrist problem during active service, but noted the Veteran's left wrist sprain and negative x-ray.  The examiner concluded that it was clear the Veteran's subjective complaints related predominantly to his gout disease, and that the evidence of record indicated the April 1963 accident was not the source of the Veteran's present multi-joint symptoms.  He explained that the findings of multiple small and large joint arthritis changes involving the upper and lower extremities and spine were not characteristic of a single episode of trauma.  

In December 2003, the Veteran recounted his April 1963 injury and said that his service treatment records show that he landed first on his feet, then back on his buttocks, then onto his hands and wrists.  He further reported that his left wrist was giving him the same problems he had previously experienced with his right wrist, and that his ankles caused nearly constant pain.  

According to an April 2005 VA podiatry record, the Veteran said he experienced bilateral foot and ankle pain following his April 1963 injury.  The Veteran reported that at that time his feet were "seriously involved" and that his knees, ankles, and feet were "extremely swollen."  He further said that he experienced significant foot and ankle pain and found it difficult to put his boots on.  He reported that he did not return to full duty for about 6 months and that when he did so, he had trouble walking and fell a lot because his joints were giving out, even breaking an arm as a result of one of his falls.  He also said that his feet were always painful at the end of the day, his boots never quite fit, and that he began to develop a limp on his right side.  Following his discharge from service, the Veteran said he continued to have foot problems, experienced several bouts of gout yearly, that his ankles and feet were in awkward positions, and that tendons started to move over certain bones.  He also reported undergoing knee surgeries in 2000 for arthritis.  Upon review of the Veteran's x-rays, the examiner, Dr. D., said the Veteran had a large amount of arthritic change throughout consistent with traumatic arthritis.  He explained that a fall from such a height along with other documentation supporting injuries including the wrists and back were consistent with the changes in his feet secondary to traumatic arthritis.

A November 2005 VA medical record indicated a diagnosis of severe gouty arthritis.  A March 2006 VA rheumatology note indicated a diagnosis of tophaceous gout.  

A January 2007 VA medical record showed the Veteran reported increased pain in his feet and ankles.  Imaging showed profound degenerative changes with diffuse osteophytic proliferation noted in and around the ankle joint, subtalar joint, midtarsal joint, and lisfranc joints.  Severe DJD of the ankle joints was diagnosed.

July 2008 VA medical records contain several x-ray reports.  The Veteran's ankles showed soft tissue swelling associated with minimal degenerative changes consistent with the diagnosis of gout, bilateral inferior calcaneal osteophytes with ossification of the Achilles tendon insertions.  DJD changes were present involving the intertarsal joints.  X-rays of the wrists showed severe degenerative changes of the radiocarpal joint with possible remote fracture of the scaphoid bone and a posttraumatic ossified body seen lateral to the scaphoid bone.  

In November 2008, the Veteran received treatment after tripping and falling awkwardly.  X-rays were negative for fracture, but showed multilevel degenerative changes with T12/L1 disc space narrowing and endplate spurring, and endplate spurring throughout the lumbar spine.  There was a mild anterior wedge compression deformity of the anterior superior aspect of the L4 vertebral body, associated with anterior endplate spurring, which suggested sub-acute or chronic finding mesh coils overlay the lower abdomen.  Generalized osteopenia was suspected.

According to a December 2008 occupational therapy note, the Veteran reported that he fractured his L4-6 vertebrae when he fell in November 2008.  

X-rays of the Veteran's left wrist were taken in January 2009 to determine if he had suffered a fracture from his November 2008 fall.  The x-rays showed diffuse osteopenia, degenerative changes in the radiocarpal joint with joint space narrowing and subchondral sclerosis.  Heterotopic ossification was seen along the dorsal aspect of the carpal bones.  No acute fracture was present.  The soft tissues were unremarkable, and the examiner noted that overall, the Veteran's wrist had not changed.

In a January 2009 statement, the Veteran reported that he had daily pain and debilitating stiffness in his back, wrists, and ankles, as well as swollen joints.  He also said that his back, wrists, and ankles had deteriorated because of trauma-induced arthritis and rheumatoid arthritis.

Magnetic resonance imaging (MRI) of the Veteran's ankles performed in March 2009 showed deformity of the distal fibula consistent with a remote fracture with osseous fusion and fracture fragments and malunion, marked scarring of the anterior talofibular ligament consistent with a complete rupture that has been scarred down, and prominent scarring of the calcaneofibular, deltoid spring, and anterior inferior tibiofibular ligament compatible with a remote high ankle sprain.  The MRI also showed moderate osteoarthritis of tibiotalar joint anteriorly and predominantly laterally.  Diffuse arthritis of the hindfoot and midfoot was noted.  Subcortical reactive marrow edema with overlying chondromalacia was also noted diffusely along the lateral talar dome as well as central and anterior tibia plafond.  An April 2009 orthopedic consultation note showed the Veteran was diagnosed with severe arthritis of the bilateral ankles.

The Veteran was afforded a VA examination in May 2009.  The Veteran complained of pain in his lower back, bilateral wrists, bilateral knees, and left ankle, and reported that all of his orthopedic problems arose from his in-service injury.  The examiner reviewed the Veteran's service treatment records and post-service VA and private medical records.  He noted that the Veteran's April 1963 injury and resultant back pain, as well as his treatment for his fall on his tailbone, left wrist sprain, and left knee problems.  

After physical examination of the Veteran, the examiner diagnosed him with DJD primarily secondary to gout involving the lumbar spine, bilateral wrist, bilateral knees, and bilateral ankles.  The examiner opined that "most all" of the Veteran's orthopedic problems were primarily a result of progressive gout.  He reasoned that the records showed the Veteran was hospitalized for a few days and prescribed bed rest, and that no additional medical records substantiated any further long-term disability because of the Veteran's fall.  The examiner considered the December 2003 VA examination, the February 2004 rating decision, and the April 2005 podiatry report.  He concluded that it was less likely as not that the Veteran's orthopedic problems were related to or caused by his in-service activity.  In June 2009, the May 2009 examiner issued an addendum with addressing the April 2005 podiatry report.  The examiner noted Dr. D.'s assessment that the Veteran's bilateral foot problems were service-connected, and indicated his own opinion that the Veteran's claimed conditions were less likely as not caused by or related to the Veteran's in-service activity.  He noted that the Veteran had systemic gout, which affected most all of the joints in his body.

During his March 2010 Board hearing, the Veteran provided testimony regarding the circumstances of his in-service injury.  When asked by his representative if "anybody special" was in attendance at the time of his injury, he said Colin Powell was there, and that his rank at the time was "Four Star General."  See March 2010 Board Hearing Transcript, pg. 5.  He also reported that Dr. D. informed him that the damage that his joints took by hitting the ground was the main cause for his orthopedic problems.  Id.  The Veteran's ex-wife testified that the Veteran had swelling ankles since she met him, which was around March 1985.  Id. at 7.  He testified that it took "quite a few years" after his discharge from service before he sought treatment.  Id. at 9.

In October 2011, the Veteran submitted several lay statements.  A statement from his sister A. C. indicated that for her adult life, the Veteran suffered with severe pain in his hips, back, legs, and wrists from an injury he sustained while on active duty.  A statement from his other sister, S. P., noted that the Veteran suffered many recurring joint and bone problems since he was released from the Army that had worsened over the years.  The Veteran's stepson L. S. wrote that during the period from 1969 to 1979, he remembered that the Veteran often had pain in his back, and could not move around very well after work on many occasions.  The Veteran's ex-wife J. S. wrote that from when she met the Veteran in 1985, he had problems with his feet, ankles, and knees, including pain and swelling.

Prior to the September 2014 Board hearing, the Veteran submitted documents in support of his claims, including a copy of a single page service record showing a history of the Veteran's in-service injuries and treatment, and a copy of the April 2005 VA podiatry note.  During the September 2014 Board hearing, the Veteran's representative argued that the Veteran's August 1964 separation examination showed the Veteran's back, ankles, and knees were still symptomatic.  See September 2014 Hearing Transcript, pg. 11.  Additionally, the Veteran testified regarding the circumstances of his April 1963 injury.  Id. at pp.13-16.

Analysis

The Veteran has current diagnoses of DJD and spondylosis of the thoracolumbar spine without radiculopathy age related, DJD of the bilateral knees, secondary to gout, DJD of the bilateral wrists, secondary to gout, and DJD of the bilateral ankles, secondary to gout.  Therefore, he has met the first Hickson element.

As detailed above, the Veteran's service treatment records include an October 1959 record that showed the Veteran was treated for pain in his right knee, related to an "old injury."  A June 1960 record shows he was treated for a right knee contusion, and a January 1962 record noted the Veteran had an "odd 'crack' in his right knee with pain."  A February 1962 record shows the Veteran injured his left wrist and was diagnosed with a sprain.  Records from April 1963 indicate the Veteran was hospitalized after a 60 foot fall to the ground.  The records show that physical findings were confined mainly to the back in which there was tenderness over the lumbosacral muscles with splinting of the left paravertebral muscles and tenderness on motion of the hip.  The Veteran was diagnosed with strain of the paravertebral muscles in the lumbosacral area.  The record also indicates the Veteran had an x-ray done on his left ankle in August 1963, which showed no fracture.  The Veteran was also treated for a sprained ankle in March 1964, as well as a fall in which he hurt his tailbone that same month.  A contemporaneous x-ray showed negative sacrum and coccyx.  The Veteran's August 1964 separation examination was normal with respect to his upper extremities, lower extremities, back, and feet.  On his contemporaneous report of medical history, the Veteran specifically denied arthritis, bone, joint, or other deformity, trick or locked knee, and foot trouble.  That report also noted the Veteran's April 1963 lumbosacral strain, and indicated he was still symptomatic.  Accordingly, the second Hickson element is met.

As explained in greater detail below, the record indicates that the earliest documented diagnosis of DJD for the Veteran's knees and ankles was in 1987, the wrists in 1989, and the back in August 2001.  Nor has the Veteran identified or submitted any competent evidence, including medical nexus evidence, showing that he experienced DJD of the back, wrists, knees, or ankles during active service or within the first post-service year.  Accordingly, service connection on a presumptive basis for DJD is not warranted.

Thus, turning to the third Hickson element, evidence of a nexus, the Board will address each claimed disability in turn.

Back

As to the Veteran's back disability, the Board notes the Veteran was diagnosed with lumbosacral strain following his April 1963 injury, and his back was symptomatic in August 1964.  Nevertheless, the first post-service evidence showing that the Veteran complained of a back disorder was his October 1994 claim for service connection, and the earliest x-ray evidence of DJD of the spine was August 2001.

The record contains opinions favorable and unfavorable to the Veteran's claim.  The December 2003 VA examiner reviewed the Veteran's service and post-service medical history and examined the Veteran, noted the Veteran's April 1963 injury, and observed that there were no other reports in the file to suggest a longtime chronic history of treatment, complaint, or significant disability or impairment of the Veteran's back.  From this, he concluded that that it was clear the Veteran's April 1963 accident was not the source of the Veteran's present multi-joint symptoms, explaining that the findings of multiple small and large joint arthritis changes involving the spine were not characteristic of a single episode of trauma.  He also concluded that the Veteran's disability was not due to active service.

The Board notes the October 1998 statement from the Veteran's treating physician indicating a diagnosis of osteoarthritis secondary to his April 1963 in-service injury.  However, it is unclear what the physician based that conclusion on as no rationale was provided.  As such, the October 1998 statement is afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The April 2005 VA podiatry note indicated that the Veteran had a large amount of arthritic change throughout consistent with traumatic arthritis.  The examiner explained that the a fall from such a height along with other documentation supporting injuries including the wrists and back were consistent with the changes in his feet secondary to traumatic arthritis.  However, the Board found several discrepancies between the Veteran's reports to the April 2005 examiner and the documentary evidence of record.  Specifically, the Veteran told the examiner that after his hospitalization, he was on bed rest for 1 month and limited duty afterwards.  However, the Veteran's service treatment records show that he was only on bed rest for 8 days while hospitalized.  The Veteran also related how he was not able to return to full duty for 6 months and after returning to duty had trouble walking and fell a lot due to his joints giving way, including one that resulted in a broken arm.  The Veteran's assertions are not supported by the record, which instead show that he recovered from his strain and was only placed on a T-3 profile for 30 days.  The record is also silent to an in-service incident in which the Veteran broke his arm, or any indication that the Veteran began developing a limp on his right side.  While the Board acknowledges that the April 1963 injury transpired, the aforementioned inconsistencies indicate the April 2005 examiner was not "informed of the relevant facts" concerning the Veteran's in-service medical history following his fall.  Thus, the Board finds that the April 2005 podiatry note is entitled to little probative value on the issue of whether the Veteran's back disability is related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The May 2009 VA examiner, after reviewing the Veteran's service and post-service medical history, concluded that it was less likely as not that the Veteran's orthopedic problems were related to or caused by his in-service activity.  He reasoned that the records showed the Veteran was hospitalized for a few days and prescribed bed rest, and that no additional medical records substantiated any further long term disability as a result of the Veteran's fall.  The examiner considered the December 2003 VA examination, the February 2004 rating decision, and the April 2005 podiatry report.  In his June 2009 addendum, the examiner reiterated his previous conclusion that the Veteran's orthopedic disabilities were less likely as not related to service, adding that the Veteran's systemic gout affected most of all joints in his body.

The Board finds that the December 2003 and May 2009 negative VA opinions are entitled to greater probative weight than the August 2005 VA physician's opinion.  In this regard, the Board notes that the December 2003 and May 2009 opinions were based on a review of the claims file, and because the in-service and post-service medical histories documented in those opinions was substantiated, not contradicted, by the evidence of record.  

Wrists

The preponderance of the evidence is also against the Veteran's claim for service connection for DJD of the bilateral wrists.  As noted above, the Veteran has asserted that his wrists were injured during his April 1963 injury.  However, the Veteran's service treatment records show only that he injured his low back at the time of the April 1963 injury.  Additionally, service treatment records from April 1961 show a negative x-ray of the left wrist, and a February 1962 record showed a diagnosis of a sprained left wrist.  Nevertheless, on his separation examination and report of medical history, the Veteran did not complain of any wrist condition, and his examination report was normal regarding his upper extremities.  Moreover, his service records do not support his assertion as to an in-service fracture of his right wrist.  See July 1989 private treatment records.  

The December 2003 VA examiner noted the Veteran's in-service left wrist injuries and concluded that the Veteran's bilateral wrist problems were related predominantly to gout and were not due to active service, explaining that the multiple joint arthritis in the upper extremities were not characteristic of a single episode of trauma.  Similarly, the May 2009 VA concluded that the Veteran's service records did not substantiate any long term disability resulting from the fall other than the 8 day hospitalization and bed rest and that the Veteran's joint symptoms were due to gout.  Moreover, the December 2003 and May 2009 opinions were based on a review of the claims file, and the in-service and post-service medical histories documented in those opinions was substantiated and not contradicted by the evidence of record.

The April 2005 VA podiatry note provides a positive opinion for the Veteran's claim for service connection of the wrists, as the examiner stated that the Veteran's fall from such a height, along with other documentation supporting injuries including the wrists and back, were consistent with degenerative changes secondary to traumatic arthritis.  However, the April 2005 physician did not indicate which documentation supported the conclusion that the wrist injuries, as there was a single indication of an in-service injury to the left wrist that appeared to resolve with treatment and no indication of a right wrist injury.  The Court has held that the value of a physician's statement is dependent, in part, on the extent to which it reflects "clinical data or other rationale" to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this instance, as the clinical evidence to support the examiner's conclusion is lacking, and given the aforementioned inconsistencies in the Veteran's reported history, the Board finds that the April 2005 opinion is entitled to little probative value when weighed against the negative December 2003 and May 2009 VA opinions.




Knees

The preponderance of the evidence is also against the Veteran's claim for a bilateral knee disability.  As noted above, the Veteran was treated for right knee pain in 1959, a right knee contusion in June 1960, and complained of an "odd crack" in his right knee in January 1962.  The records concerning his April 1963 injury made no mention of his knee, and his separation examination and report of medical history indicated no knee complaints.  In fact, his lower extremities were shown to be normal, and the Veteran explicitly denied bone, joint, or other deformities and trick or locked knees.  Although the Veteran reported in December 1987 that he had experienced knee pain since his injury, this is inconsistent with the Veteran's contemporaneous account at the time of separation that he had no knee complaints.  Given this discrepancy, the Board finds that the contemporaneous medical evidence from 1964 to be more probative than the Veteran's December 1987 statements.

As noted above, during his August 2001 VA examination, the Veteran reported that he experienced excessive swelling following the April 1963 accident.  However, this claim conflicts with the contemporaneous service treatment records which showed no such symptoms.  Similarly, according to the December 2003 VA examination report, the Veteran reported that he injured his knees during the April 1963 accident.  The examiner noted the absence of left knee problems in the Veteran's service treatment records, and discussed the Veteran's in-service right knee problems noted above.  As with the other orthopedic conditions, the December 2003 examiner stated that the Veteran's present multi-joint symptoms were not caused by the April 1963 accident.  The May 2009 VA examiner similar noted the Veteran's contentions regarding the origins of his bilateral knee disability, but observed that there were no additional medical records that substantiated any further long term disability resulting from the April 1963 accident.

As to the April 2005 podiatry note that contained a positive nexus opinion, the aforementioned inconsistencies indicate the April 2005 examiner was not "informed of the relevant facts" concerning the Veteran's in-service medical history following his fall.  Thus, the Board finds that the April 2005 podiatry note is entitled to little probative value on the issue of whether the Veteran's back disability is related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board affords greater probative weight to the December 2003 and May 2009 VA examination reports, as they were predicated on a review of the claims file, and the in-service and post-service medical histories documented in those opinions was substantiated by the evidence of record.

Ankles

The preponderance of the evidence is also against the claim for service connection for a bilateral ankle disability.  The Veteran's service records show an August 1963 x-ray with negative findings, and treatment in March 1964 for a sprain.  The records concerning his April 1963 injury made no mention of his ankles, nor do any of the service treatment records mention the Veteran's right ankle.  Additionally, his separation examination and report of medical history indicated no ankle complaints.  In fact, his lower extremities were normal, and the Veteran denied bone, joint, or other deformities, and foot trouble.  While the December 1987 private treatment records note the Veteran's report that he had experienced ankle pain since his injury, this does not correspond with the Veteran's August 1964 reports showing no ankle complaints.  The inconsistent reports lead the Board to afford the contemporaneous medical evidence from August 1964 more probative value than the Veteran's December 1987 statements.

The December 2003 VA examiner noted the Veteran's in-service left ankle injury in August 1963 and the negative x-ray result, considered the Veteran's assertion of a link between his current bilateral ankle swelling, and concluded that the Veteran's bilateral ankle conditions were related predominantly to gout and were not due to active service.  The examiner explained that the multiple joint arthritis in the upper extremities were not characteristic of a single episode of trauma.  He also noted that there was no service record to support a right ankle problem.  Similarly, the May 2009 VA concluded that the Veteran's service records did not substantiate any long term disability resulting from the fall other than the 8 day hospitalization and bed rest and that the Veteran's joint symptoms were due to gout.  Moreover, the December 2003 and May 2009 opinions were based on a review of the claims file, and the in-service and post-service medical histories documented in those opinions was substantiated by the evidence of record.

The April 2005 VA podiatry note indicated that the Veteran had a large amount of arthritic change throughout consistent with traumatic arthritis.  The inconsistent history upon which the April 2005 opinion was based shows the examiner was not "informed of the relevant facts" concerning the Veteran's in-service medical history following his fall.  Thus, the Board finds that the April 2005 podiatry note is entitled to little probative value on the issue of whether the Veteran's bilateral ankle disability is related to active service and affords greater weight to the December 2003 and May 2009 VA opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes the Veteran's contentions that his back, wrist, knee, and ankle disabilities were the result of his April 1963 injury and have persisted since that time.  See, e.g., December 1987 private treatment records, July 1989 private treatment records, and October 1998 VA physician statement.  However, these assertions conflict with the other evidence of record.  As demonstrated above, the Veteran's service treatment records from April 1963 show he only injured his back, and did not indicate complaints at that time for symptoms involving his wrists, knees, or ankles.  Additionally, at separation in August 1964, physical examination of the Veteran showed no abnormalities pertaining to his upper extremities, lower extremities, feet, and back and other musculoskeletal systems.  On his report of medical history, the Veteran noted the presence of some unrelated conditions, but expressly denied swollen or painful joints, arthritis, bone, joint, or other deformity, trick or locked knee, and foot trouble, though the examiner stated that the Veteran's lumbosacral strain was still symptomatic.  Moreover, the post-service medical evidence of record detailed above shows that earliest documented evidence of complaints regarding the Veteran's back was in his October 1994 service connection claim, December 1987 for his knees and ankles, and 1989 for his wrists.  The earliest medical diagnoses of DJD of the Veteran's knees and ankles was in late 1987, the wrists in 1988, and the back in August 2001.

Furthermore, the Board has noted several discrepancies regarding the accuracy of the Veteran's reported history.  The Veteran told the April 2005 examiner that after his April 1963 hospitalization, he was on bed rest for 1 month and limited duty afterwards.  However, the Veteran's service treatment records show that he was only on bed rest for 8 days while hospitalized.  The Veteran also related how he was not able to return to full duty for 6 months and after returning to duty had trouble walking and fell a lot due to his joints giving way, including one which resulted in a broken arm.  Yet these assertions are not supported by the record, which instead show that the Veteran recovered from his strain, was only placed on a T-3 profile for 30 days, and are silent to an in-service incident in which the Veteran broke, let alone injured his arm.  Moreover, the records provided no indication that the Veteran began developing a limp on his right side.  The Veteran's recollection as described in the April 2005 podiatry note is at odds with the contemporaneous medical evidence of record.

Given these facts, the Board finds that the Veteran's in-service reports regarding his symptomatology to be more probative than his post-service statements.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (affirming in pertinent part a Board decision that assigned more probative value to a contemporaneous medical record that documented the cause of a fall than subsequent lay statements contending a different etiology).  See Madden v. 125 F.3d at 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).

Relatedly, the Board considered the testimony of the Veteran and his ex-wife during his DRO and Board hearings, the Veteran's statements to the December 2003 and May 2009 VA examiners, and the August 2011 lay statements provided by the Veteran's family members.  All are competent to report what they observed first hand.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to matters which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  However, these statements do not assert continuity of symptomatology, as the Veteran's stepson L. S. first met the Veteran in 1969 and the Veteran's ex-wife J. S. first met him in 1985.  Moreover, although the Veteran's sister A. C. said the Veteran had pain in his hips, back, legs, and wrists from an injury sustained during active duty, she provided no temporal context for the presence of those symptoms.  And while his sister S. P. wrote that the Veteran had joint and bone problems since service, she did not indicate which musculoskeletal systems were affected.  Moreover, as the Veteran's credibility is in doubt, it is unclear whether these statements represent accurate accounts of the Veteran's reported symptoms.  In addition to the discrepancies previously addressed, the Board noted that the Veteran testified Colin Powell was in attendance at the time of the Veteran's April 1963 injury, and held the rank of "Four Star General."  See March 2010 Board Hearing Transcript, pg. 5.  While it is not evident in the record whether Mr. Powell was in attendance, it is readily clear that Mr. Powell did not hold the rank of "Four Star General" during that period, thus raising doubts about the Veteran's memory as to past events.

To the extent that these statements indicate a nexus link, the Board notes that neither the Veteran nor his family members have been shown to have any medical knowledge or expertise to provide an etiological opinion regarding any of the Veteran's claimed disabilities.  Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In sum, the preponderance of the evidence is against a finding that the Veteran's claimed disabilities are related to active service.  The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a back disability, a bilateral wrist disability, a bilateral knee disability, and a bilateral ankle disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


